PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Kyle B. Clark
Application No. 16/713,520
Filed: December 13, 2019
Attorney Docket No. 1024-011USU1
For: IN-FLIGHT STABILIZATION OF AN AIRCRAFT
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the provisions of  37 CFR 1.182, filed  August 8, 2022, to expedite the processing of the petition under the provisions of 37 CFR 1.137(a). filed August 8, 2022, requesting revival of the instant application. 

The petition under 37 CFR 1.182 is DISMISSED, 

The rules and statutory provisions governing the operations of the U.S. Patent and Trademark Office require payment of a fee on filing each petition to expedite the processing of a previously/currently filed request or petition in an application. In this instance, the fee required by law is $420.  

The petition in the above-identified application was not accompanied by payment of the required fee. No consideration on the merits can be given to the petition until the required fee is received.

In view of the above, the petition under 37 CFR 1.137(a) will be handled in its regular turn. 

Any request for reconsideration of this decision should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642.


/APRIL M WISE/Paralegal Specialist, Office of Petitions                                                                                                                                                                                                         



    
        
            
    

    
        1 http://portal.uspto.gov/ (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)